COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 RUBEN CAZARES,                                  §               No. 08-15-00266-CR

                       Appellant,                §                 Appeal from the

 v.                                              §                41st District Court

 THE STATE OF TEXAS,                             §            of El Paso County, Texas

                       State.                    §               (TC# 20140D00210)

                                              §
                                            ORDER

       The Court GRANTS the State’s Motion to Postpone the February 9, 2017 submission and

oral argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 6th day of February, 2017.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.